In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1716V
                                   Filed: September 19, 2017
                                         UNPUBLISHED


    JEANETTE KUHL, on behalf of
    E.K., Minor Vaccinee,                                    Special Processing Unit (SPU);
                                                             Ruling on Entitlement; Concession;
                        Petitioner,                          Table Injury; Rotavirus Vaccine;
    v.                                                       Intussusception

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Terry Allen Dawes, McKeen & Associates, Detroit MI , for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
      On December 29, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that that E.K.’s receipt of a rotavirus vaccine on or
about October 28, 2015, caused him to suffer intussusception.3 Petition at 1-2. The
case was assigned to the Special Processing Unit of the Office of Special Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3E.K.’s vaccination record lists an administration date of October 29, 2015. See, e.g.,
Petitioner’s Exhibit (“Pet. Ex.”) 5 at 2, 17.
       On September 19, 2017, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner is entitled to a
presumption of causation because E.K.’s intussusception meets the criteria of the
Vaccine Injury Table. Id. at 4 (citing 42 C.F.R. § 100.3(a)(XI)). Respondent further
agrees that E.K.’s intussusception “resulted in inpatient hospitalization and surgical
intervention.” Id. (quoting 42 U.S.C. § 300aa-11(c)(1)(D)(iii)).


     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2